 In the Matter Of CHICAGO FLEXIBLE SHAFT COMPANYandUNITEDELECTRICAL, RADIO & MACHINE WORKERS OF AMERICA,LOCAL 1150, C. I. O.Case No. 13-R-3027.-Decided June 6, 1945Messrs. Clarence J. Uhiir,andHerman Van Mell,of Chicago, Ill., forthe Company.117r.Ralph J. 111cCaslin,of Danville, Ill., for District 50.Messrs. Irving kroneandRaguar Lofgren,of Chicago, I11., for the U. E.Mr. Louis Cokin,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Electrical, Radio & Machine Workersof America, Local 1150, C I. 0 , herein called the U. E., alleging that a ques-tion affecting comnnerce had arisen concerning the representation of em-ployees of Chicago Flexible Shaft Company,Westville,Illinois,hereincalled the Company, the National Labor Relations board provided for anappropriate hearing upon due notice before Gustaf B. Erickson, TrialExaminer. Said hearing was held at Chicago, Illinois, on May 14, 1945.At the commencement of the hearing, the Trial Examiner granted a motionof District 50, United Mine Workers of America, herein called District 50,to intervene.The Company, District 50, and the U. E. appeared, partici-pated, and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues. TheTrial Examiner's rulings made at the hearing are free from prejudicial errorand are hereby affirmed. All parties were afforded opportunity to file briefswith the Board.Upon the entire record in the case,the Board makes the following :62 N. L. R. B, No 23156 CHICAGO FLEXIBLE SHAFT COMPANY157FINDINGS OF FACTI.TIIE BUSINESS OF THE COMPANYChicago Flexible Shaft Company has its principal offices at Chicago,Illinois.We are here concerned with its plant at Westville, Illinois, whereit is engaged in the manufacture of electric irons. Over 50 percent of thematerials used at itsWestville plant is shipped to the Company from pointsoutside the State of Illinois. Since August 1944 the Company sold productsfrom itsWestville plant valued in excess of $70,000, over 50 percent ofwhich was shipped to points outside the State of Illinois.The Company admits that it is engaged in commerce within the meaningof the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDDistrict 50, United Mine Workers of America, is a labor organization,admitting to membership employees of the Company.United Electrical, Radio & Machine Workers of America, is a labororganization, admitting to membership employees of the Company. -United Electrical, Radio & Machine Workers of America, Local 1150,is a labor organization affiliated with the Congress of Industrial Organiza-tions, admitting to membership employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONThe Company refuses to recognize the U. E. or District 50 as exclusivecollective bargaining representative of its employees until such time as oneor the other is certified by the Board.A Board-ordered election was conducted on April 3, 1945, at which timea majority of the employees involved herein voted against representationby District 50. The U. E did not participate in the election. The recorddiscloses that the U. E. has application cards bearing the names of a sub-stantial number of employees.' Since no collective bargaining representativewas chosen as a result of the election of April 3, 1945, and in view of thefact that a substantial number of the Company's employees appear to haveindicated a desire for representation by the U. E., which did not participatein that election, we believe that the policies of the Act will best be effectu-ated by conducting an election on the present petition.We find that a question affecting commerce has arisen concerning therepresentation of employees of the Company, within the meaning of Section9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITWe find, in agreement with the parties, that all employees of the Company1According to a statement introduced into evidence at the hearing,the UE submitted 46 applica-tion cardsThere are approximately 48 employees within the appropriate unit District 50 submitted15 application cards,all dated subsequent to April 3, 1945 158DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployed at its Westville, Illinois, plant, including watchman,' but exclud-ing office and clerical employees and all supervisory employees with author-ity to hire, promote, discharge, discipline, or otherwise effect changes inthe status of employees, or effectively recommend such action, constitutea unit appropriate for the purposes of collective bargaining, within themeaning of Section 9 (b) of the Act.V. THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation which hasarisen be resolved by means of an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-rollperiod immediately preceding the date of the Direction of Election herein,subject to the limitations and additions set forth in the Direction.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act, andpursuant to Article III, Section 9, of National Labor Relations Board Rulesand Regulations-Series 3, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representativesfor the purposes of collective bargaining with Chicago Flexible Shaft Com-pany,Westville, Illinois, an election by secret ballot shall be conducted asearly as possible, but not later than thirty (30) days from the date of thisDirection, under the direction and supervision of the Regional Director forthe Thirteenth Region, acting in this matter as agent for the National LaborRelations Board, and subject to Article III, Sections 10 and 11, of saidRules and Regulations, among the employees in the unit found appropriatein Section IV, above, who were employed during the pay-roll period immediately preceding the date of this Direction, including employees who didnot work during said pay-roll period because they were ill or on vacationor temporarily laid off, and including employees in the armed forces of theUnited States who present themselves in person at the polls, but excludingany who have since quit or been discharged for cause and have not beenrehired or reinstated prior to the date of the election, to determine whetherthey desire to be represented by District 50, United Mine Workers ofAmerica, or by United Electrical, Radio & Machine Workers of America,Local 1150, C. I. 0., for the purposes of collective bargaining, or by neither,]The watchmen are neither militarized nor deputized.